By the Cohete
Upon a petition for a peremptory writ of mandamus.
This day came again the parties, by counsel, and the court having maturely considered the petition of the plaintiff, the answer of the respondent, and arguments of counsel, is of opinion that this case, in both aspects, is ruled by the decision of this court in Black v. Trower, 79 Va. 123. It is therefore considered by the court that the prayer for a mandamus be denied, that the petition of the plaintiffs be dismissed, and that the respondent recover against the plaintiff his costs by him about his defense herein expended.

Mandamus refused.